Citation Nr: 0929254	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  00-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for post-operative varicose veins of the left leg.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
post-operative varicose veins of the left leg.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1981 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This matter was previously before the Board in March 2001, 
May 2003, August 2004, and September 2007, at which time it 
was remanded for additional development.  It is now returned 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected post-operative varicose 
veins of the left leg, currently rated as 40 percent 
disabling, and entitlement to service connection for a low 
back disability, to include as secondary to his service-
connected left leg disability.

With regard to the Veteran's claim for service connection for 
a back disability on a direct and secondary basis, service 
treatment records indicate that he had complained of lower 
back pain during service.  Additionally, post-service VA 
outpatient records include numerous reports of back pain, and 
reveal that the Veteran has been diagnosed with degenerative 
disc disease with herniated disc.  The Veteran also asserts 
that his lower back is painful due to his service-connected 
leg disability.  In this regard, there is no medial opinion 
of record pertaining to the etiology of the Veteran's back 
disability.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As such, the Board finds that a 
medical examination is necessary so that the nature and 
etiology of any current low back disability found on 
examination may be determined.

As to the Veteran's claim for an increased disability rating 
for the service-connected post-operative varicose veins of 
the left leg, the record reflects that the Veteran's most 
recent VA examination for varicose veins was conducted in 
January 2006, more than three years ago.  Thus, an updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased disability rating.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and 
associate with the Veteran's claims 
file any updated treatment records.

2.  The RO/AMC shall afford the Veteran 
a VA examination for a back disability.  
The claims file and a copy of this 
Remand must be made available to and be 
reviewed by the examiner in conjunction 
with conducting the examination.  The 
examination report must be annotated 
that the claims file was, in fact, 
reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner should identify and 
completely describe all current 
symptomatology.  The examination report 
must include ranges of motion, with 
notations as to the degree of motion at 
which the Veteran experiences pain, if 
any. 

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's back 
disability had its onset during 
service, or is in any other way 
causally related to his active service.

The examiner should also determine 
whether any low back disability found 
on examination was caused by, or is 
aggravated by, the Veteran's service-
connected post-operative varicose veins 
of the left leg.  If the service-
connected post-operative varicose veins 
of the left leg aggravate (i.e., 
permanently worsen) the low back 
disability, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.

3.  The RO/AMC shall afford the Veteran 
a VA examination to determine the 
nature and severity of his service-
connected post-operative varicose veins 
of the left leg.  The claims file and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with conducting 
the examination.  The examination 
report must be annotated that the 
claims file was, in fact, reviewed in 
conjunction with the examination.  All 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner should identify and 
completely describe all current 
symptomatology.  The examiner should 
specifically indicate whether the left 
leg varicose veins are manifested by 
persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; persistent 
edema or subcutaneous induration, 
stasis pigmentation or eczema, and 
persistent ulceration; or massive 
board-like edema with constant pain at 
rest.

The examiner is also asked to comment 
on the effect of the claimed increase 
in severity of the Veteran's service-
connected post-operative varicose veins 
of the left leg and its impact, if any, 
on the Veteran's employment and 
activities of daily life.

A complete rationale should be provided 
for all opinions expressed.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  The Veteran is 
advised, however, that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

